Case 8:19-cv-01299-MSS-CPT Document 38 Filed 09/09/19 Page 1 of 4 PageID 977




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

   CLEARVIEW IMAGING, LLC d/b/a
   CLEARVIEW OPEN MRI,
                                                           CASE NO.: 8:19-cv-1299-MSS-CPT
            Plaintiff,                                     CASE NO.: 8:19-cv-1881-MSS-AEP
                                                           (Consolidated)
   v.

   PROGRESSIVE AMERICAN INSURANCE
   COMPANY and PROGRESSIVE SELECT
   INSURANCE COMPANY,

         Defendants.
   _______________________________________/

                 PROGRESSIVE AMERICAN INSURANCE COMPANY’S
                     MOTION FOR LEAVE TO FILE A REPLY TO
               PLAINTIFFS’ RESPONSE (ECF No. 37) TO ITS MOTION TO
        DISMISS THE FIRST AMENDED CLASS ACTION COMPLAINT (ECF No. 27)

            Pursuant to Local Rule 3.01, Defendant, Progressive American Insurance Company1

   (“Progressive American”), hereby moves the Court for leave to file a Reply of no more than

   ten (10) pages to Plaintiff’s Response (ECF No. 37) to Progressive American’s Motion to

   Dismiss the First Amended Class Action Complaint (ECF No. 27), and states:

            1.      On August 7, 2019, Progressive American filed its Motion to Dismiss the First

   Amended Class Action Complaint (“Motion to Dismiss”) (ECF No. 27).

            2.      Plaintiff filed its response to the Motion to Dismiss on September 6, 2019

   (ECF No. 37) (“Plaintiff’s Response”).

   1
      Similar actions against Progressive American and Progressive Select Insurance Company
   (“Progressive Select”) were consolidated by order dated August 30, 2019 (ECF No. 35). Progressive
   American’s individual motion to dismiss (ECF No. 37) was already pending at the time of that
   consolidation; and Plaintiff’s response (ECF No. 37) addresses that motion. Accordingly, this request
   is made only by Progressive American; although Progressive Select has no objection to the request.



   50069071;2
Case 8:19-cv-01299-MSS-CPT Document 38 Filed 09/09/19 Page 2 of 4 PageID 978




            3.    “The purpose of a reply brief is to rebut any new law or facts contained in the

   opposition’s response[.]” In re Fiddler’s Creek, LLC v. Naples Lending Grp. LC, No. 2:14-

   CV-379-FTM-29CM, 2015 WL 4470093, at *2 (M.D. Fla. July 21, 2015) (quotation

   omitted). Good cause exists to allow a reply when it will “benefit the Court’s resolution of

   the pending motion.” See id.

            4.     Good cause exists to grant the Motion here. The Court will benefit from a

   complete briefing of the issues, including a Reply that will rebut new facts, law, and

   arguments presented by Plaintiff in its Response. Plaintiff’s Response presented new

   arguments on several issues, including, for example, the application of the Florida

   declaratory judgment act (ECF No. 37 at 11 and 17) and specific language in certain of the

   exhibits to the First Amended Complaint (ECF No. 37 at 13). Plaintiff has also cited

   significant legal authorities in its Response that were not previously addressed by Progressive

   American in the Motion to Dismiss. Progressive American does not intend to re-state the

   arguments set forth in its Motion; but rather to respond to new facts and arguments set forth

   in Plaintiff’s Response.

            5.    Plaintiff will not be prejudiced by allowing a complete briefing of all issues to

   the Court.

            WHEREFORE, Progressive American respectfully request leave to file the Reply to

   Plaintiff’s Response, which will not exceed ten (10) pages. Progressive American also

   requests that the Reply be due ten (10) days from the date of service of the Court’s Order on

   this Motion.




                                                    2
   50069071;2
Case 8:19-cv-01299-MSS-CPT Document 38 Filed 09/09/19 Page 3 of 4 PageID 979




                CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

            Undersigned counsel hereby certify, pursuant to Local Rule 3.01(g), that it has

   conferred with counsel for Plaintiff in a good faith effort to resolve the issues raised in this

   Motion, and that the Plaintiff opposes the relief requested herein.

                                                 Respectfully submitted,

                                                 AKERMAN LLP

                                                 /s/ Jason L. Margolin
                                                 Marcy Levine Aldrich (FBN 968447)
                                                 marcy.aldrich@akerman.com
                                                 debra.atkinson@akerman.com
                                                 Ari H. Gerstin (FBN 0839671)
                                                 ari.gerstin@akerman.com
                                                 marylin.herrera@akerman.com
                                                 Ross E. Linzer (FBN 73094)
                                                 ross.linzer@akerman.com
                                                 vivian.lopez@akerman.com
                                                 Three Brickell City Centre
                                                 98 Southeast Seventh Street
                                                 Miami, Florida 33131
                                                 Phone: (305) 374-5600
                                                 Fax: (305) 374-5095
                                                 and
                                                 Irene A. Bassel Frick (FBN 158739)
                                                 Irene.basselfrick@akerman.com
                                                 nicole.emmett@akerman.com
                                                 Jason L. Margolin (FBN 69881)
                                                 jason.margolin@akerman.com
                                                 judy.barton@akerman.com
                                                 401 East Jackson Street, Suite 1700
                                                 Tampa, Florida 33602
                                                 Phone: 813.209.5009
                                                 Fax: 813.218.5488
                                                Counsel for Defendants




                                                    3
   50069071;2
Case 8:19-cv-01299-MSS-CPT Document 38 Filed 09/09/19 Page 4 of 4 PageID 980




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 9th day of September, 2019, I electronically filed

   the foregoing with the Clerk of Court by using the Court’s CM/ECF system, which will send

   a notice of electronic filing to all counsel or record.

                                           /s/ Jason L. Margolin


                                           SERVICE LIST

   J. Daniel Clark
   Clark & Martino, P.A.
   Primary E-mail: dclark@clarkmartino.com
   Secondary E-mail: rsmith@clarkmartino.com
   3407 W. Kennedy Boulevard
   Tampa, FL 33609
   Tel: 813-879-0700

   David M. Caldevilla, Esquire
   de la Parte & Gilbert, P.A.
   Primary email: dcaldevilla@dgfirm.com
   Secondary email: serviceclerk@dgfirm.com
   Post Office Box 2350
   Tampa, Florida 33601-2350
   Tel: 813-229-2775

   Matthew A. Crist
   Crist Legal | PA
   Primary E-mail: cristm@cristlegal.com
   606 East Madison Street
   Tampa, FL 33602
   Tel: 813-575-5200

   Counsel for Clearview




                                                      4
   50069071;2
